                          2:18-cv-02146-CSB-EIL # 55          Page 1 of 2
                                                                                                        E-FILED
                                                                     Wednesday, 21 April, 2021 12:07:55 PM
                                                                             Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

BOARD OF EDUCATION OF                     )
MAHOMET-SEYMOUR COMMUNITY )
SCHOOL DISTRICT NO. 3                     )
                                          )
                     Plaintiff,           )
                                          )
      v.                                  )           Case No.: 2:18-cv-2146
                                          )
S.W. and K.W., individually and as        )
parents and next friends of D.W., a minor )
                                          )
                     Defendants.          )

             AGREED MOTION SEEKING APPROVAL OF SETTLEMENT
                         ON BEHALF OF A MINOR


       NOW COME the Defendants, S.W. and K.W., individually and as parents and next friends

of D.W., a minor, through their attorneys, to respectfully request that this Court approve settlement

on behalf of the minor.

       1.      The Parties reached a settlement agreement that was approved by the Plaintiff

School Board at a meeting on April 19, 2021. The settlement agreement is attached as Exhibit A.

       2.      The Parties are agreed in seeking approval of this settlement from this Court. See

Exhibit A, paragraph 16.

Date: April 21, 2021

                                                   Respectfully submitted,

                                                   /s/ Olga Pribyl____________
                                                   One of the Attorneys for the Defendants
                                                   EQUIP FOR EQUALITY, INC.
                                                   20 N. Michigan Ave., Suite 300
                                                   Chicago, IL 60602
                                                   (312) 341-0022
                       2:18-cv-02146-CSB-EIL # 55          Page 2 of 2




                               CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that she has caused the foregoing AGREED
MOTION SEEKING APPROVAL OF SETTLEMENT ON BEHALF OF A MINOR to be filed
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to the following counsel of record this 21st day of April, 2021:


                                    Darcy Kriha
                                    Kriha Law, LLC
                                    2 Transam Plaza, Suite 450
                                    Oakbrook Terrace, IL 60181
                                    (708) 921-3410
                                    darcy@krihalaw.com



                                    _/s/_Olga Pribyl___________
                                    One of the Attorneys for Plaintiffs
